DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 each recite the limitation "The method…" in each claim.  There is insufficient antecedent basis for this limitation in the claims. 
Claims 15-17 each recite the limitation "The system…" in each claim.  There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US 2020/0273176).

Claim 1, Takeda teaches an image processing pipeline system (processing pipeline; paragraph 0043) including a still or video camera (image-processing apparatus 102 may be a camera or camcorder; paragraph 0019), comprising:
a first neural network (first CNN 304A of first neural network model 112A; paragraph 0044) arranged to process and provide a neural network based result for at least one of an image capture setting, sensor processing, global post processing, local post processing, and portfolio post processing (first foreground mask may be generated based on first neural network model 112A; paragraph 0063); and
a second neural network (second CNN 304B of second neural network model 112B; paragraph 0044) arranged to receive the first neural network result and further provide at least one of an image capture setting, sensor processing, global post processing, local post processing, and portfolio post processing (third foreground mask may be updated by use of the second neural network model 1128; paragraph 0066), wherein at least one of the first and second neural networks generate data on local processors supported by the still or video camera (“first neural network model 112A and the second neural network model 112B may be implemented in conjunction with Al accelerator circuits in the image-processing apparatus 102;” paragraph 0037). 

Claim 2, Takeda further teaches wherein the data is a still image (see first RGB frame 302A as input to the first CNN 304A; paragraph 0044 and Fig. 3A).

Claim 4, Takeda further teaches wherein the data is a video image (input data may be a sequence of color image frames 302; paragraph 0044).  

Claim 5, Takeda teaches an image processing pipeline system (processing pipeline; paragraph 0043) including a still or video camera (image-processing apparatus 102 may be a camera or camcorder; paragraph 0019), comprising:
using a first neural network (first CNN 304A of first neural network model 112A; paragraph 0044) arranged to process and provide a neural network based result for at least one of an image capture setting, sensor processing, global post processing, local post processing, and portfolio post processing (first foreground mask may be generated based on first neural network model 112A; paragraph 0063); and
arranging a second neural network (second CNN 304B of second neural network model 112B; paragraph 0044) to receive the first neural network result and further provide at least one of an image capture setting, sensor processing, global post processing, local post processing, and portfolio post processing (third foreground mask may be updated by use of the second neural network model 1128; paragraph 0066), wherein at least one of the first and second neural networks generate data on local processors supported by the still or video camera (“first neural network model 112A and the second neural network model 112B may be implemented in conjunction with Al accelerator circuits in the image-processing apparatus 102;” paragraph 0037).

Claim 6. The method of claim 5, wherein the data is a still image (see first RGB frame 302A as input to the first CNN 304A; paragraph 0044 and Fig. 3A).

Claim 8, Takeda further teaches wherein the data is a video image (input data may be a sequence of color image frames 302; paragraph 0044).  

Claim 13, Takeda teaches an image capture device (“image-processing apparatus 102 may include one or more sensors;” paragraph 0018), comprising:
at least one processor to control image capture device operation (“The image-processing apparatus 102 may include control circuitry 202;” paragraph 0037); and
at least one neural processor (“AI accelerator circuits in the image-processing apparatus 102;” paragraph 0037) supported by the image capture device and connected to the processor to receive neural network data (see paragraph 0039 and Fig. 2), with the neural processor using neural network data to provide at least two separate neural network processing procedures selected from a group including sensor processing, global post processing, and local post processing (a first CNN 304A of first neural network model 112A generates a first foreground mask; paragraph 0063).

Claim 14, Takeda further teaches wherein the at least one neural processor(s) supports a first neural network (first CNN 304A of first neural network model 112A; paragraph 0044) arranged to process and provide a neural network based result for at least one of an image capture setting, sensor processing, global post processing, local post processing, and portfolio post processing (first foreground mask may be generated based on first neural network model 112A; paragraph 0063); and
a second neural network (second CNN 304B of second neural network model 112B; paragraph 0044) arranged to receive the first neural network result and further provide at least one of an image capture setting, sensor processing, global post processing, local post processing, and portfolio post processing (third foreground mask may be updated by use of the second neural network model 1128; paragraph 0066), wherein at least one of the first and second neural networks generate data on local processors supported by the image capture device (“first neural network model 112A and the second neural network model 112B may be implemented in conjunction with Al accelerator circuits in the image-processing apparatus 102;” paragraph 0037).

Claim 15, Takeda further teaches wherein the data is a still image (see first RGB frame 302A as input to the first CNN 304A; paragraph 0044 and Fig. 3A).

Claim 17, Takeda further teaches wherein the data is a video image (input data may be a sequence of color image frames 302; paragraph 0044).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2020/0273176) in view of Hold-Geoffroy (US 2018/0359416).

Claim 3, Takeda teaches the system of claim 1, but is silent regarding wherein the data is an HDR image.
Hold-Geoffroy teaches wherein a neural network is used to output an HDR image (CNN can predict lighting conditions and the lighting predictor system generates HDR lighting conditions from an input image; see paragraph 0066 of Hold-Geoffroy). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hold-Geoffroy with that of Takeda in order to accurately predict sun position and lighting conditions in a wide range of images to photorealistically render objects into images (see paragraph 0028-0029 of Hold-Geoffroy). 

Claim 7, Takeda teaches the method of claim 5 and Hold-Geoffroy further teaches wherein the data is an HDR image (CNN can predict lighting conditions and the lighting predictor system generates HDR lighting conditions from an input image; see paragraph 0066 of Hold-Geoffroy).

Claim 16, Takeda teaches the system of claim 14 and Hold-Geoffroy further teaches wherein the data is an HDR image (CNN can predict lighting conditions and the lighting predictor system generates HDR lighting conditions from an input image; see paragraph 0066 of Hold-Geoffroy).

Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2021/0319536 A1) in view of Hare (US 2021/0264238).

Claim 9, Ho teaches an image processing pipeline method (see Fig. 3), comprising:
processing data to provide an image capture setting for a still or video camera (auto-focus and auto-exposure; paragraph 0058), 
providing sensor processing for an image captured using image capture settings (resample processing that may include a demosaic operation; paragraph 0063);
providing sensor global post processing for a sensor processed image (noise processing stage 310 may reduce noise in the image data; paragraph 0069)
providing local post processing for a globally post processed image (lone tone mapping; paragraph 0070); and
using a neural network to provide portfolio post processing for a locally post processed image (neural processor circuit 218 is used to classify different segments of the image; paragraph 0084).
Ho is silent regarding wherein each step is performed by a separate neural network. 
Hare teaches first, second, third, fourth, and fifth CNNs (convolutional neural networks, see paragraph 0063, 0100, 0112) to implement different portions of an artificial intelligence image processing pipeline.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of multiple neural networks to implement different image processing functions of Hare with the image pipeline of Ho in order to improve the capture of images since neural networks can be continually trained to improve a machine learning model (see paragraph 0006 of Hare and paragraph 0040 of Ho).

Claim 10, Ho further teaches wherein the data is a still image (“image data;” paragraph 0052).

Claim 12, Ho further teaches wherein the data is a video image (“video data;” paragraph 0052).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2021/0319536 A1) in view of Hare (US 2021/0264238), and further in view of Hold-Geoffroy (US 2018/0359416).

Claim 11, Ho in view of Hare teaches the method of claim 9, but is silent regarding wherein the data is an HDR image.
Hold-Geoffroy teaches wherein a neural network is used to output an HDR image (CNN can predict lighting conditions and the lighting predictor system generates HDR lighting conditions from an input image; see paragraph 0066 of Hold-Geoffroy). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hold-Geoffroy with that of the cited prior art in order to accurately predict sun position and lighting conditions in a wide range of images to photorealistically render objects into images (see paragraph 0028-0029 of Hold-Geoffroy). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696